Citation Nr: 1138612	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  07-30 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2010.  A transcript of that hearing has been associated with the claims file.

In a November 2010 decision, the Board reopened the Veteran's claim for entitlement to service connection for tinnitus and remanded this claim back for additional development.  The Board also remanded the claim of entitlement to a compensable rating for bilateral hearing loss for further development.  In this decision, the Board referred the issue of entitlement to service connection for a vestibular disorder, to include dizziness, to the RO for appropriate action.  

During the pendency of this appeal, by a June 2011 rating decision, the RO granted the Veteran's claim for service connection for tinnitus and assigned a 10 percent disability rating, effective October 28, 2005, thereby constituting a full grant of the benefits sought on appeal.  Thus, as this issue was granted in full it is not in appellate status before the Board and need not be addressed further.


FINDING OF FACT

The objective medical evidence reveals the Veteran has, at worst, Level I hearing in the right ear and Level II hearing in the left ear.




CONCLUSION OF LAW

The requirements for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.655, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for an increased rating in the May 2006 rating decision, he was provided notice of the VCAA in December 2005.  An additional VCAA letter was sent in November 2010.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  Thereafter, the Veteran received additional notice in March 2006, November 2006, and November 2010, pertaining to the downstream disability rating and effective date elements of his claims and was furnished a Statement of the Case in August 2007 with subsequent re-adjudication in May 2009, and June 2011 Supplemental Statements of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

The Veteran's actions are also indicative of his actual knowledge of the requirements for substantiating his increased rating claim.  The Veteran has reported his current hearing loss symptomatology and the effects on his occupation and daily living to VA examiners and has provided testimony regarding his current hearing loss disability in an April 2010 Travel Board hearing.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, VA examinations, a lay statement from the Veteran's daughter, testimony from the Veteran's wife, and statements and testimony from the Veteran and his representative.  

The Board notes that September 2007 and April 2010 private audiological evaluations reflect audiometric results that are shown in graphic form instead of numeric form.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  This claim was previously remanded for further development in November 2010, to include requesting the Veteran to provide medical authorization in order to contact the private medical provider who conducted the April 2010 uninterpreted graphical audiogram for the purpose of determining whether this report was performed in compliance with 38 C.F.R. § 4.85.  While the Veteran provided the requisite authorization, the Board notes that the record does not indicate that the private medical provider was contacted for clarification of the April 2010 report.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds however, that while this remand instruction was not performed, the Veteran is not prejudiced by the exclusion of the results of the September 2007 and April 2010 graphical reports for the following reasons.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  First, the reports do not indicate that the Veteran's speech reception thresholds are demonstrably worse than those shown by the April 2006, April 2009, and November 2010 VA examinations.  Second, the speech discrimination scores were 100 percent for each ear in both September 2007 and April 2010, and therefore whether Maryland CNC speech discrimination was used or not, these scores would not indicate an increased level of hearing loss.  Third, the Veteran was provided a recent VA examination in November 2010, following the most recent private medical report in April 2010, as instructed in the Board's November 2010 remand instructions.  

Thus, for the foregoing reasons, the Board is satisfied that the development requested by its November 2010 remand has now been satisfactorily completed and substantially complied with.  See Stegall, 11 Vet. App. 268.  This includes action to furnish another VA examination to the Veteran and readjudicate the claim.  

The Board also notes that the September 2007 and April 2010 private treatment reports do not reasonably appear to contain information that would be necessary to properly decide a claim for increase of a hearing loss disability, as the speech discrimination scores contained that report suggest that W-22 testing was used, and as such, these speech discrimination percentages cannot be applied to the rating criteria.  See 38 U.S.C. §§ 5103A(a), 7104(d)(1); 38 C.F.R. §§ 4.2, 4.85, 4.86, 19.9(a); see also Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 2011).  Thus, based on the above, the Board finds that a remand for clarification of the September 2007 and April 2010 private reports is not needed.  See id.  Therefore, as these reports do not indicate sufficient information which can be applied to the rating criteria, they are inadequate for rating purposes.  Martinak v. Nicholson, 21 Vet. App. 447, 445 (2007).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the Board observes that subsequent to the September 2007 and April 2010 private reports, the Veteran was afforded VA audiology examinations in April 2009 and November 2010, respectively.  The Veteran was also provided a VA audiology examination in April 2006 pursuant to his claim for increase.  These VA audiology reports indicate that the VA examiners were licensed audiologists.  Also, the reports show that the VA examiners elicited information from the Veteran concerning his history, subjective complaints, and the functional effects of his disability, which was all that the applicable provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10, require.  Martinak v. Nicholson, 21 Vet. App. 447, 445 (2007).  Moreover, the objective data that are detailed in the April 2006, April 2009, and November 2010 VA examination reports were based on audiometric testing at the applicable frequencies and the CNC Maryland speech discrimination test; and as such, they represent the actual evaluation results of the Veteran's participation in that clinical study.  Hence, the Board finds that the April 2006, April 2009, and November 2010 VA audiology examination reports may be accepted as adequate to determine the current disabling factors of the Veteran's bilateral hearing loss, without further examination.  See 38 C.F.R. §§ 3.159(c) (4), 3.326 (2011).  Therefore, a remand is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent (noncompensable) to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  The rating schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2011).

Effective June 10, 1999, pertinent regulatory changes were made to 38 C.F.R. § 4.86, regarding cases of exceptional hearing loss.  The provisions of 38 C.F.R. § 4.86(a) now provide that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) now provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Analysis

In statements presented throughout the duration of the appeal, the Veteran has maintained that his current bilateral hearing loss is worse than the noncompensable disability rating presently assigned.  

Initially, the Board will address the Veteran's contentions made throughout the pendency of the appeal that his hearing loss warrants a higher disability rating based on the criteria set forth in 38 C.F.R. § 3.385.  The Board observes that this regulation applies to claims for service connection when determining whether a veteran has a hearing loss disability for purposes of VA compensation.  38 C.F.R. § 3.385 (2011).  In this case, as the Veteran has already been awarded service connection for his hearing loss, a hearing loss disability has already been established pursuant to 38 C.F.R. § 3.385.  The provisions governing claims for increased ratings for hearing loss are found under 38 C.F.R. § 4.85, as discussed above.  

As the Veteran's claim for an increased rating was received in October 2005 pursuant to 38 C.F.R. § 3.400(o), the Board will examine the record to determine whether within the year prior to the October 2005 receipt of the application for a higher rating, it was "factually ascertainable" that an increase in disability had occurred.  

As noted above, the September 2007 and April 2010 private treatment reports reflect audiometric results that are shown in graphic form instead of numeric form, however, as noted above, these reports do not reasonably appear to indicate audiometric testing at all of the applicable frequencies or speech discrimination tests which can be applied to the rating criteria.  See 38 C.F.R. §§ 4.85, 4.86; Martinak, 21 Vet. App. 447; see Barr, 21 Vet. App. 303; see also Kelly, 7 Vet. App. 471.  Other private medical reports of record dating from within one year of the Veteran's claim through June 2010, contain no audiometric findings and reflect a diagnosis of sensorineural hearing loss, and reported longstanding history of slow, progressive hearing loss for more than 30 years.

In an April 2006 VA examination for ear diseases, the Veteran complained of decreased hearing, worse in the left ear, and reported that he noticed hearing loss with difficulty with discrimination, worse in a noisy background.  He also stated that he had bilateral hearing aids for two years.  The external ears, canals, tympanic membranes, middle ears and mastoids were normal.  Tuning fork lateralized to the left ear and air conduction was better than bone conduction in both ears.  The Veteran was diagnosed with bilateral sensorineural type hearing loss with tinnitus.  

In an April 2006 VA audiological examination, the Veteran reported having difficulty understanding conversational speech, especially in background noise and that women's voices were especially difficult.  He stated that his wife and daughter complained about his hearing, even with the use of hearing aids.  The Veteran reported that this problem seemed to be getting worse.  He stated that, since his last VA examination, he had worked around loud noise, but hearing protection was provided.  The Veteran denied any recreational noise exposure.  Audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
40
40
55
LEFT
0
10
30
30
45

The average puretone threshold was 39 decibels for the right ear and 20 decibels for the left ear.  Maryland CNC speech recognition scores were 92 percent in the right ear and 84 percent in the left.  The examiner found that puretone test results indicated normal sensitivity from 2000 to 4000 Hertz bilaterally and word recognition scores were good in the right ear and fair to good in the left ear at average to slightly loud presentation levels.  When compared to the last VA examination in 2003, the examiner noted that the puretone thresholds were essentially unchanged and a slight drop in word recognition was noted in each ear.  

In a December 2006 lay statement, the Veteran's daughter reported that her dad has had hearing problems for a long time and that for him to be able to hear her she had to stomp her foot to get his attention or touch him, whether the Veteran used his hearing aids or not.  She stated that if she was talking to him face to face he could not hear her once she turned and walked away.  Finally, she reported that the Veteran cannot hear a word from her unless she physically got his attention.  

In an April 2009 VA audiological examination, the Veteran reported having difficulty understanding conversational level speech, specifically in the work environment.  He reported continued occupational noise from working around machinery with the use of "muff" hearing protection.  The Veteran denied significant recreational noise exposure or a history of familial hearing loss.  He suggested a gradual decrease in hearing sensitivity.  The Veteran wore hearing aids.  He denied a history of recent ear pathology or active ear symptoms.  Audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
35
40
55
LEFT
5
15
30
35
45

The average puretone threshold was 38 decibels for the right ear and 31 decibels for the left ear.  Maryland CNC speech recognition scores were 94 percent for both the right and left ears.  The examiner found that thresholds for the right and left ears indicated normal hearing from 500 to 1000 Hertz with a mild to moderate sensorineural loss from 2000 to 4000 Hertz.  He noted that word recognition ability was good for both ears.  Tympanometry was consistent with normal middle ear functions for both ears.  The examiner found no significant changes in hearing sensitivity when compared to the April 2006 findings.  The Veteran was diagnosed with mild to moderate sensorineural hearing loss for high frequencies in both ears and the examiner noted these findings were consistent with findings obtained in 2006.  

During an April 2010 Travel Board hearing, the Veteran testified that he worked as an electrician after service and was exposed to loud noise at times but was required to wear hearing protection.  His wife testified that the Veteran got hearing aids in 2004 and even with the aids, their youngest daughter gave up talking to him because he could not hear her and still could not hear her.  She stated that he did not hear certain voices at all, including women's voices and now men's voices.  The Veteran's wife also testified that the Veteran interpreted completely different conversations, that the men he worked with would have to directly look at the Veteran when talking and repeat themselves, that he could not understand when many women were talking or there was background noise, that he did not participate in social settings at all, and that he had trouble interpreting her voice.  Finally, the Veteran and his wife reported that his hearing aids helped but there was a problem with recognizing certain phrases, words, and pitches.

In a November 2010 VA audiological examination, the Veteran reported that his hearing had gotten worse since his last VA examination in 2009 in that it used to be that he only had difficulty understanding women's voices but now he had difficulty with men's voices as well.  He also stated that young people were the hardest to understand.  The Veteran used hearing aids but did not like them.  He reported having some exposure to occupational noise, working as an electrician, but used earmuffs when exposed to loud noise.  He also stated that with respect to recreational noise exposure, he recently inherited a motorcycle which he was fixing up and riding and that he wore a helmet for this.  Audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
45
45
60
LEFT
5
15
35
35
55

The average puretone threshold was 42.5 decibels for the right ear and 35 decibels for the left ear.  Maryland CNC speech recognition scores were 94 percent for both the right and left ears.  The examiner noted that previous tympanograms were essentially normal in both ears and hearing loss was sensorineural.  He also commented that the puretone test results indicated normal sensitivity from 250 to 1000 Hertz and sloping to a moderately severe sensorineural type loss at 4000 Hertz bilaterally.  Word recognitions scores were found to be within normal limits in each ear at 70 Hertz, which was considered to be a moderately loud presentation level.  The Veteran was diagnosed with high frequency sensorineural hearing loss bilaterally.  The examiner found that the current test results were slightly worse than those obtained in 2009 and that there were no significant effects on the Veteran's occupation and no effects on usual daily activities.  

Applying the findings from the VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing in the right ear and Levels I to II hearing in the left ear.  An application of all of these hearing loss levels into Table VII (in 38 C.F.R. § 4.85), yields a 0 percent disability rating for the Veteran's bilateral hearing loss.  See 38 C.F.R. § 4.85.  Therefore, according to the applicable rating standards, the Veteran still only meets the criteria for a noncompensable, 0 percent disability rating.  The Board finds that, an exceptional pattern of hearing under 38 C.F.R. § 4.86 has not been shown based on the applicable audiometric findings of record at any time throughout the duration of the appeal and that regulation is not applicable.  

Because the law provides specific requirements in terms of puretone threshold averages and speech discrimination test results for each percentage rating, the assignment of a disability rating higher than 0 percent or noncompensable, utilizing the provisions of 38 C.F.R. § 4.7, is not appropriate at any time since the date of the Veteran's claim for increase for his bilateral hearing loss on October 28, 2005.  The April 2006, April 2009, and November 2010 audiological test results clearly fall within the parameters for a noncompensable, 0 percent, rating but no more for the Veteran's bilateral hearing loss.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Tables VI, VII, Diagnostic Code 6100 (2011).  

The Board finds that the statements and testimony provided by the Veteran and his wife and the lay statements from his daughter regarding the effects of the Veteran's current hearing loss symptoms on his daily life are competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  With respect to these lay statements and, specifically, the statements by Veteran throughout the record that his hearing loss was getting worse and he had problems even with hearing aids, the Board finds that, the April 2006, April 2009, and November 2010 VA examinations, which were adequate for rating purposes, did not reflect any symptoms which were noticeably different in severity from those symptoms reported throughout the record, and audiological testing did not indicate a worsening in hearing loss such that a new VA examination would be warranted.  Moreover, the Board observes that the April 2006 VA examiner noted that the puretone thresholds were essentially unchanged and a slight drop in word recognition was noted in each ear when compared to the last VA examination in 2003; the April 2009 VA examiner found that the findings were consistent with findings obtained in 2006; and the November 2010 VA examiner found that the current test results were only slightly worse than those obtained in 2009.  

The Board recognizes the Veteran's apparent dissatisfaction with the disability rating assigned.  However, pursuant to the dictates of 38 C.F.R. § 4.85 and Lendenmann, in determining the above rating, the Board has engaged in, as it must, a "mechanical," objective application of the numerical data generated from the veteran's audiological examinations.  See Lendenmann, 3 Vet. App. at 349.  In this regard, the Board exercises no discretion, and simply must apply the test score numbers to the relevant Tables.  See 38 C.F.R. § 4.85(b)-(e); accord Lendenmann, supra, at 349.  As noted above, the Board lacks the authority to operate outside the bounds of applicable regulatory provisions, including the guidelines for the assignment of disability ratings set forth in 38 C.F.R. § 4.85.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a).

While the Board empathizes with the Veteran's impairment, and does not dispute the fact that he has a bilateral hearing loss disability, the Board must conclude, based on the results of mandatory auditory tests and the mechanical application of relevant regulations by which the Board is bound, that the level of his disability does not rise to a rating higher than 0 percent at any time since the date of his claim on October 28, 2005.  See 38 C.F.R. § 4.85(b)-(e); see also 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a); see Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Veteran's disability has been no more than 0 percent disabling since the date of his claim, so his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition.

In summary, for the reasons and bases expressed above, the Board concludes that a compensable disability rating for bilateral hearing loss is not warranted at any time since the date of his claim on October 28, 2005.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

Extraschedular Consideration

Based upon the findings discussed in detail above, and following a full review of the record, the Board determines that the record evidence favors a finding that the Veteran's bilateral hearing loss should be rated as noncompensable, but no more, from October 28, 2005.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Additionally, the Board finds that at no point since the date of the claim has the disability been shown to be so exceptional or unusual as to warrant the assignment of a compensable rating from October 28, 2005, on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  This matter was implicitly considered and rejected by the RO.  See Statement of the Case citing 38 C.F.R. § 3.321(b)(1).  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




	(CONTINUED ON NEXT PAGE)





ORDER

A compensable disability rating for bilateral hearing loss is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


